 406DECISIONS OFNATIONALLABOR RELATIONS BOARDField andSons,Inc.andMassachusettsNorth ShorePaintersLocal 1898 of TheBrotherhoodofPainters,Decorators and Paperhangersof Ameri-ca,AFL-CIO, ofSalem,Massachusetts. Case1-CA-7184March29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn November 27, 1970, Trial Examiner Melvin J.Welles issued his Decision in the above-entitledproceeding finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Field and Sons, Inc., Lynn, Massa-chusetts, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.IWe hereby correct the citation ofStrongRoofing& InsulatingCompany,listed in the Trial Examiner's Decision, section C, as 52 NLRB 3,to 152 NLRB 9TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This case was heardatBoston,Massachusetts,on October 6, 1970. Thecomplaint, issued September 16, 1970, based on a chargefiled July 7, 1970, and amended September 11, 1970, allegesthat Respondent violated Section 8(a)(5) and (1) of the Actby refusing, on July 10, 1969, and thereafter, to sign anagreement negotiated by an Association to which Respon-dent belonged. Mr. Field elected to represent himself at thehearing. He did not file a formal answer, but addressed aletter to the Regional Director for the Region 1, which Iaccepted, with no objection by the General Counsel, as ananswer. The General Counsel filed a brief.Upon the entire record in this case, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation, with itsprincipal office and place of business at Lynn, Massachu-setts,where it is engaged in the painting and decoratingbusiness. The General Counsel's allegation that Respon-dent is engaged in commerce within the meaning of theAct is predicated on Respondent's alleged membership inan association called "Union Painting Contractors of theNorth Shore." Evidence introduced by the GeneralCounsel does establish that certain members of theAssociation other than Field do perform services valued inexcess of $50,000 for firms directly engaged in interstatecommerce. The Board had consistently held that it wouldassert jurisdiction over an employer who did not otherwisemeet its jurisdictional standards when the employer is amember of an association or bound by multiemployerbargaining negotiations and the association, or any othermember thereof,meets the requisite standards.'AsRespondent, in its "answer," and at the hearing, deniedthat it was a member of the Association, and in effectdenied that it was bound by the agreement reachedbetween the Union and the Association. I will discuss andresolve these questions before stating my conclusions withrespect to commerce.II.THE LABOR ORGANIZATION INVOLVEDMassachusettsNorth ShorePaintersLocal 1898 of theBrotherhood of Painters, Decorators and Paperhangers ofAmerica, AFL-CIO,of Salem,Massachusetts,isa labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background, the Nature of the AssociationUnion Painting Contractors of the North Shore, hereincalled the Association, has existed for about 20 years. Forthe past 8 years, Mario Santeusanio, a painting contractorhimself, doing business under the name Eyklenburg andAbbott, has been the president, secretary, and treasurer ofthe Association, and the facts concerning the Associationare based on his uncontradicted testimony. The Associa-tion exists primarily for the purpose of meeting with the1Edward Peterem and Robert Greenlee, a Partnership, d/b/a and GreenleeConstruction Co,172 NLRB No 238,Siemons Mailing Service,122 NLRB81,84189 NLRB No. 59 FIELD AND SONS, INC.Union on contract negotiations, and secondarily to meet ongrievances.2TheAssociationdoesnothave formalmeetings,nor does it have a formal membership, or dues.Santeusanio's role as president, secretary, and treasurercame about when he joined the Association, "asked whothe president was and they all pointed to me." A companyjoins the Association by signing a contract with the Union,or "just by coming to one of the meetings." Santeusanionotifiesallmember contractors when negotiatingmeetingsare to be held. Even those contractors who do not, andnever have, attended negotiation meetings are consideredmembers of the Association once having signed a contractnegotiatedbetween the Association and the Union.Resigning from the Association is just as informal as gettingin to it. In response to the Trial Examiner's question;How would somebody get out of the Association if hewanted to get out after they had been in by virtue ofhaving signed a contract?Santeusanio answered:Up until today, a few weeks ago, I thought they just said,"I have had it with the Union," and walked out. Twocontractors have done such. One was Olger Johanson atthe end of the previous-the '66 negotiations. Hedecided to drop out of the Union. And Ted Norton justdropped out because he left the paint business.Johanson dropped out and then went to work as apainter himself, self-employed.B.Respondent's Participationinthe Association andinBargainingRespondent first signed a contract with the Union aboutSeptember 1965. The contract signed by Field then hadbeen negotiated by the Association and the Union in 1963,and Field signed it after John E. McCarthy, a businessrepresentative of Painters Local Union 1898 of the NorthShore, told him he ought to sign the agreement because hehad union men working for him. The Union told Field atthat time that he would get better men, and more jobs if hebecame a regular union painting contractor. At the sametime that he signed the 1963 agreement, Field also signed anagreement to be a party to the health and welfare fund.In 1966, a new agreement was negotiated between theAssociation and the Union effective June 13, 1966, and torun for 3 years. Field personally participated in thenegotiations and signed the contract.The 1969 negotiations began in about April of that year.Field attended many meetings, both of the Associationalone, and with the Union, during this period. The Unionultimately called a strike,whichwas settled by theAssociation agreeing to a contract. During the strike, at anAssociation meeting about a week before agreement wasreached with the Union, Field told Santeusanio "This isridiculous. I can't afford to pay these union wages. I am notgoing to stay in the Union." After the contract was agreedto, the Union, through McCarthy and John C. Damery, aninternational representative of the Painters Union, soughton numerous occasions to get Field to sign it, the most2Only one grievance was filed between 1966 and 1970, and it was"ironed out "407recent occasion being about July 3, 1970, 4 days before theUnion filed the initial charge in this case.Respondent did not controvert any of the testimony ofGeneral Counsel'switnesses.President Field representedhimself, and took the stand to explain his position. Hespecifically stated that the facts as testified to wereaccurate.His position, however, was that he did not needtheUnion, which had,in hisview, not lived up to itspromises of getting him better men and better jobs. Fieldalsomade it clear that he did not regard himself as amember of anyassociation,nor the Association as havingany real existence. As he put it:There is no association. It is just thatits aboard .. .that takes care, you know. The contractors got togetherto debate with the Union.Field also indicated that he intended to be primarily amason, with no new construction painting at all, so that hewould not be working "on union jobs," and therefore"don't want to sign in the futureunlessI have to, if I have togetsomejobs like that."C.DiscussionDespite the fact that the Association is extremelyinformal, with no rules, bylaws, or structure other than asort of "last one in's the president" way of operating, it hasfor at least 7 years bargained with the Union on behalf ofthose painting contractors who signed with the Union.Since 1965, when Respondent signed the 1963 contract,President Field has personally participated in the bargain-ing sessions, both in 1966, when he signed the contract thatemerged from thosesessions,and in 1969, when he decidedjust during the strike and before agreement was reached tohave no more of the Union, and thereafter refused to signthe agreement. The agreement, which, like its predecessors,is signed by each of the contractors after it is negotiated bythe Association and the Union,is betweenUnion PaintingContractors of the North Shore and Massachusetts NorthShore Painters Local 1898.The fact that the Association here was informal andunstructured,and, indeed, has norules relating toacquisition of or withdrawal from membership, does notimpair the Association's status as the bargaining agent forthose contractorswho have assented to the existingarrangement. Even assuming that Field's initial signing, in1965, of the 1963 agreement did not automatically serve tomake Respondent a member of the Association, his activeparticipation in subsequent negotiations in 1966 and 1969,as well as his attendance at Association meetings concern-ing bargaining with the Union and his signing the 1966agreement clearly demonstrate his intent to be bound bysuchbargainingand to become a member of theAssociation.When Field told Santeusanio, a week beforethe 1969 contractwas consummated,that he was "notgoing to stay in the Union," he was withdrawing from theAssociation and from multiemployer bargaining 3 Suchwithdrawal, however, came too late to be timely oreffective;Respondent was already obligated to abide bywhatever bargain eventuated from the multiemployer3 Santeusanio testified,as noted above, that he viewed Field's action asa resignation from the Association 408DECISIONS OF NATIONALLABOR RELATIONS BOARDbargaining that had been in progress, and in whichRespondent had participated.Sheridan Creations, Inc.,148NLRB 1503, 1504-05, enfd. 357 F.2d 245, 247 (C.A. 2);Shamrock Systems, Inc.,155 NLRB 1120;John J CorbettPress, Inc.,163NLRB 154. Field's expressed reasons fornot wishing to remain a "Union contractor" any longer donot have any bearing on his legal obligations; they presentno special circumstances of the type that might excuse hisbelated withdrawal from multiemployer bargaining.As the original charge in this case was not filed until July7, 1970, no violation of the Act can be found based on theinitial refusalto sign, in July 1969, as that was more than 6months before any charge was filed. As related above,however, union representativesMcCarthy and Damery,repeated their attempts to have Field sign the contractwithin the 6 months' limitations period. The Board hasheld, with court approval, that the obligation to sign anagreement being a continuing one, any refusal within 6months preceding the filing of a charge constitutes anactionable unfair labor practice.Strong Roofing & Insulat-ingCompany,52 NLRB 3, 386 F.2d 929 (CA. 9), cert.denied 390 U.S. 920; see alsoSewanee Coal Operators Assn,167 NLRB 172, revd. 423 F.2d 169 (C A. 6). Although thecomplaint alleges the violation as of July 10, 1969, I will, ofcourse, date the violation from January 7, 1969, 6 monthsprior to the filing of the charge.4The complaint alleges the "appropriate unit" as beingRespondent's employees. I am satisfied that Field'sconduct, including his participation in bargaining negotia-tions in 1966 and 1969 establish his legal intent to be boundby the 1969 negotiations between the Union and theAssociation even viewing Respondent's employees as aseparate unit. However, the facts of this case, including thecontracts of 1963, 1966, and 1969, which are in evidence, soobviously establish the appropriateness of the multiemploy-er unit consisting of all members of the Association,including Respondent, that I am constrained to find such aunit, rather than the single unit alleged in the complaint, tobe appropriate. SeeSheridanCreations, supra; John J.Corbett Press, Inc., supra; Belleville Employing Printers,122NLRB 350.In view of these findings, I conclude that Respondent,being bound by the multiemployer bargaining negotiationsof the Association, which meets the Board's jurisdictionalstandards, is engaged in commerce within the meaning ofthe Act I conclude further that by its refusal on and afterJanuary 7, 1970, to sign and honor the 1969 agreementbetween the Association and the Union, Respondentviolated Section 8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Field and Sons, Inc., is an employer4As Respondent was represented by its president, not by counsel, I donot regard its failure to raise any 10(b) question as dispositive, and haveresolved the matter in accordance with Board law in rejecting Section 10(b)as a defense and in dating the violation from January 7, 1970 instead ofJuly 10, 19695 In the event no exceptions are filed as provided by Section 10246 ofengaged in commerce within themeaning ofSection 2(6)and (7) of the Act.2.Massachusetts North ShorePaintersLocal 1898 ofthe Brotherhood of Painters, Decorators and Paperhangersof America, AFL-CIO, of Salem, Massachusetts, is a labororganization within the meaning of Section 2(5) of the Act.3.All employees employed by members, includingRespondent, of Union Painting Contractors of the NorthShore, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act4.At all materialtimesthe Union has been and is theexclusivebargaining representative of the employees,including those of Respondent, in the aforesaid appropriateunit.5.By refusing on and after January 7, 1970, to sign the1969 agreement between the Union and the aforesaidAssociation,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) oftheAct, which affect commerce within the meaning ofSection 2(6) and (7) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes and policies of the Act.Ithas been found that Respondent refused to bargainwith the Union by refusing to execute the 1969 agreementbetween the Union and the Association. It will therefore berecommended that Respondent sign and honor saidagreement, and make whole its employees for any loss ofwages or other benefits they may have suffered as a result ofRespondent's refusal to sign the agreement from January 7,1970. Backpay if any, shall be computed in accordance withthe formula set forth in F WWoolworth Company, 90NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, Field and Sons, Inc., Lynn, Massachusetts,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Failing or refusing to sign the contract dated June 6,1969, between Union Painting Contractors of the NorthShore and Massachusetts North Shore Painters Local 1898.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, tojoin or assist the said Union orany other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes FIELD AND SONS, INC.collective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which willeffectuate the policies of the Act-(a) Forthwith sign the said agreement of June 6, 1969.(b)Upon execution of the foregoing agreement, giveretroactive effect to January 7, 1970, to the terms andconditions thereof, including but not limited to theprovisions relating towages and other employmentbenefits, and in the manner set forth in the section of thisDecision entitled, "The Remedy," make whole its employ-ees for any losses they may have suffered by reason ofRespondent's failure or refusal to sign the said contract.(c) Post at its place of business in Lynn, Massachusetts,copies of the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the Regional DirectorforRegion I, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.?6 In the event that the Board's Order is enforced by a Judgment of aUnited' States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board "7In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order, what steps Respondent hastaken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL forthwith sign the contract, dated June 6,1969, between Union Painting Contractors of the NorthShore and Massachusetts North Shore Painters Local1898.WE WILL give retroactive effect to the terms andconditions of said contract, including but not limited tothe provisions relating to wages and other employmentbenefits, andWE WILL make our employees whole forany losses they may have suffered by reason of ourrefusal to sign the said agreement.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the Act.FIELD AND SONS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions, may be directed to the Board's Office, 20thFloor, John F. Kennedy Federal Building, Cambridge &New Sudbury Streets, Boston,Massachusetts 02203,Telephone 617-223-3300.